Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 02/26/21 is acknowledged.  The traversal is on the ground(s) that “Applicants respectfully disagree with the stance taken by the Examiner. Referring to FIG. 2 and FIG. 3, and paragraphs 0032 and 0063 in Yang, Yang’s embodiment utilizes the blocking region 120 provided with opened structure 121 to reduce an area on the blocking region 120 attached with the large particles, which can effectively weaken an adhesive force of the particles on the blocking region 120. Thus, the opened structure 121 in Yang is an opening penetrating in the blocking region 120, which can reduce the area of the blocking region 120 so as to reduce the area where large particles can adhere to the blocking region 120. If the opened structure 121 in Yang is filled with a blocking material, it means that the blocking region is not provided with the opened structure 121, which leads to that Yang's technical scheme cannot be achieved…Therefore, the opened structure in Yang cannot be filled with a blocking material, and Yang does not disclose, teach or suggest the feature of “a plurality of via holes disposed in the dummy area filled with a blocking material” as required by claim 1 of the instant application, thus, the feature of “a plurality of via holes disposed in the dummy area filled with a blocking material” is the special technical feature of Group I.  This is not found persuasive because structurally Yang meets the limitations of claim 1 and the plurality of holes (121) of Yang’s device is not .  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5 and 6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by CN-106521412A (see Yang et al US 2020/0270741A1 for English translation).
As to claim 1, CN’412 or Yang et al discloses (see Figs 3-4) an evaporation mask having a mask substrate(100) with an active area (123) and a dummy area (122), wherein a plurality of via holes (121)  provided in the dummy area filled with a blocking material. (See for a mask substrate 100, holes 121 and blocking material 120 Figs 3-4; para [0061]-[0063]).
Regarding claim 3, CN’412 discloses an overall shape of the mask area is a rectangular shape.

As to claim 6, in CN’412 the plurality of via holes (121) disposed in the active area are arranged uniformly.

Claim(s) 1 and 3-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by BAEK (US 2017/0179390A1).
As to claim 1, BAEK discloses (see Figs 2-3) an evaporation mask (200) comprising: a mask substrate, comprising a mask area which comprises an active area (AA) and a dummy area(DA)  located at a periphery of the active area, a plurality of via holes (214,215,216) penetrating the mask substrate being disposed in both of the active area and the dummy area, the plurality of via holes disposed in the dummy area being filled with a blocking material (a deposition material discharged from the deposition source is capable of filling the holes, see Fig 12).
Regarding claim 3, BAEK discloses an overall shape of the mask area is a rectangular shape.
As to claim 4, in BAEK at least one active area, wherein a shape of each active area comprises a circular shape, an ellipse shape, a polygon shape, a sector shape or an irregular shape (see Fig 9).
Regarding claim 5, in BAEK the active area is completely surrounded by the dummy area (see Fig 2).
As to claim 6, in BAEK the plurality of via holes (214) disposed in the active area are arranged uniformly.

As to claim 8, in BAKE a shape and a size of a cross section of each of the plurality of via holes disposed in the active area taken along a direction parallel to the mask substrate are substantially identical with a shape and a size of a cross section of each of the plurality of via holes disposed in the dummy area taken along the direction parallel to the mask substrate, respectively (see Figs 3 and 7).
As to claim 9, in BAKE an arrangement manner of the plurality of via holes disposed in the active area is substantially identical with an arrangement manner of the plurality of via holes disposed in the dummy area (see Fig 7).
As to claim 10, in BAKE a shape of a cross section of each of the plurality of via holes taken along a direction parallel to the mask is a polygon shape or a circular shape (see Figs 9-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over BAEK (US 2017/0179390A1) in view of Ochi et al (US 2018/0009190A1).
BAEK lacks teaching blocking material comprises at least one selected from the group consisting of polyimide, polycarbonate and polyacrylate.  However, Ochi et al teaches aperture of a deposition mask having a polyimide layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the plurality of holes or apertures of a mask to include a polyimide layer to suppress sagging/relax the stress of the gaps because of the thermal expansion coefficient rate of the polyimide is higher than the thermal expansion of Invar in which the material the mask manufactured as taught by Ochi et al (see para [0148]) See also BAEK para [0040], wherein mask manufactured of Invar material).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/